         Case 2:20-cv-07449-GW-AFM Document 4 Filed 08/18/20 Page 1 of 1 Page ID #:19
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

  Matt Valenti, Esq., (SBN 253978)
  VALENTI LAW APC
  Mail: PO Box 712533
  San Diego, CA 92171-2533
  Phone: (619) 540-2189
  E-mail: mattvalenti@valentilawapc.com



 ATTORNEY(S) FOR:     Plaintiff Raul Uriarte-Limon
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
RAUL URIARTE-LIMON

                                                              Plaintiff(s),
                                     v.

EIGHTEEN ENTERPRISE, INC.; a California                                                      CERTIFICATION AND NOTICE
Corporation; MIKE B. NGUYEN, an individual;                                                    OF INTERESTED PARTIES
and DOES 1-10                                                                                      (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                             Plaintiff Raul Uriarte-Limon
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST
Raul Uriarte-Limon                                                            Plainitff
EIGHTEEN ENTERPRISE, INC.                                                     Defendant
Mike B. Nguyen                                                                Defendant




          August 17, 2020
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            Plaintiff Raul Uriarte-Limon



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
